Citation Nr: 0329649	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  He had a tour of duty in Vietnam extending from 
January 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

A personal hearing before the undersigned was conducted by 
videoconference in April 2003.  A transcript of the hearing 
is of record.


REMAND

The claim is remanded so that additional development of 
evidence may be accomplished.  While the case is in remand 
status, the veteran should be furnished with notice 
concerning his claim that complies with the requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA).

The VCAA, enacted on November 9, 2000, requires VA to provide 
certain assistance and notice to claimants of VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).  New regulations have been promulgated implementing 
the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  As the claim on appeal was filed after the VCAA was 
enacted, it must be developed and adjudicated within the 
framework established by the statute and implementing 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); cf. Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not apply to 
a claim that was the subject of a Board decision entered 
before the enactment of the VCAA).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

Development of evidence

In his VA Form 21-526, Application for Compensation, the 
veteran asserted entitlement to service connection for both 
PTSD and depression.  The claims file contains the report of 
a June 1999 private psychiatric evaluation stating a 
diagnosis of PTSD and depression secondary to PTSD and the 
report of an August 1999 VA examination stating diagnoses of 
PTSD and depression.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Likewise, a claim must be adjudicated under all legal 
theories that are applicable to it.  Id.  Here, the 
allegations of the claimant and the current medical records 
warrant development and adjudication of the claim as one for 
service connection for both PTSD and depression.  

The Board notes that the proof needed to establish service 
connection for PTSD differs from, and is more specific than, 
that needed to establish service connection for depression.  

Service connection for depression could be established by 
evidence showing inception or aggravation of the disorder 
during service, evidence of chronic depression during 
service, evidence of symptoms of depression during service 
that have continued through the present, or other evidence 
showing that the disease was incurred during service although 
first diagnosed after service.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a), (b), (d) (2002).  

The provisions of 38 C.F.R. § 3.304(f) (2002) govern service 
connection for PTSD, which is founded on a diagnosis 
referring to one or more stressors (stressful experiences) 
verified to have occurred during service.  It is noted that 
this regulation was revised effective March 7, 1997.  See 64 
Fed. Reg. 32, 807 (June 18, 1999).  Because the veteran's 
claim for service connection for PTSD was filed in June 1999, 
it is subject to the current (revised) provision.

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

The requirement that an alleged stressor be shown by evidence 
other than the claimant's own word is suspended under certain 
conditions.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to the combat, then in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  For VA purposes, to 
engage in combat with the enemy means to participate directly 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; see 38 U.S.C.A. § 7104(c) (West 2002).  

The veteran has alleged a number of stressors in support of 
his claim for service connection for PTSD.  These include 
combat-related experiences in Vietnam.  His DD Form 214 and 
other service personnel records on file do not verify that he 
had combat service in Vietnam.  His DD Form 214, which shows 
that he served with the United States Marines, does not 
indicate that he received a decoration, citation, or award 
indicative in itself of combat service.  His service 
personnel records show that while in Vietnam, the veteran 
held the military occupation specialty (MOS) of supply clerk.  
Therefore, credible evidence other than his own word is 
needed to prove that the stressors that he has alleged 
actually occurred.  38 C.F.R. § 3.304(f) (2002).

At the same time, proof that a veteran experienced a stressor 
while engaging in combat with the enemy need not be direct.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court), in considering what constitutes adequate 
proof that a veteran claiming service connection for PTSD 
experienced a combat-related stressor, has held that such 
proof may consist of evidence demonstrating that the alleged 
event occurred under circumstances from which the veteran's 
participation may be inferred.  See Suozzi v. Brown, 10 Vet. 
App. 307, 310-11 (1997) (exposure of a veteran to a specific 
traumatic event may be inferred from credible evidence 
showing the involvement of his unit in that event); see also 
Pentecost v. Principi, 
16 Vet. App. 124, 128-29 (2002).  Likewise, if evidence 
establishes that a veteran engaged in combat with the enemy, 
as defined by VA, in any instance, then it is possible that 
another stressor that the veteran alleges took place in 
conjunction with the combat event may be established by the 
veteran's word alone.  38 C.F.R. § 3.304(f).

The veteran has alleged that he experienced certain combat-
related stressors during his tour of duty in Vietnam, while 
his Marine unit was stationed outside of Da Nang.  He has 
alleged that in approximately July 1969, the enemy blew up a 
bridge that was near, and led to, his unit's facility, 
destroying a Naval support facility located near his unit's 
facility and killing members of a company of military 
policemen, that he experienced the sights and sounds of the 
bombing for the entire night, and that afterward, he and 
other members of his unit, acting under orders, retrieved and 
bagged the bodies of the American soldiers; and that another 
time, he, with other members of his unit, was watching a 
movie while dressed for bed when the enemy fired mortar at 
the unit's facility.  The veteran also has alleged the 
experience of certain stressors that were not part of a 
combat event.  He has recounted that during his tour of duty 
in Vietnam, he witnessed, while visiting his cousin in a 
hospital in Da Nang, a medic and an interpreter deliberately 
hurt a wounded North Vietnamese soldier by breaking a needle 
after injecting it into his arm and hitting him in his 
wounds.  He has recounted that while in boot camp at Camp 
Pendleton, San Diego, California as part of "Platoon 2022," 
he was present when a soldier in his barracks tried to cut 
off his own fingers, and was sprayed with his blood during 
the melee that followed; and that he was intimidated by an 
atmosphere of severe racial conflict among the soldiers, 
marked by regular acts of physical violence that included 
soldiers cutting each other with razor blades, for example, 
on the way to the showers, a shooting, and the injuring of a 
Major by setting a trip wire that detonated an explosive when 
he moved his chair.

In some instances, the veteran has suggested that the 
traumatic incident might be corroborated by others.  In his 
VA Form 9, Appeal to Board of Veterans' Appeals, he has given 
the names of two platoon members, R----, the platoon honor 
man, and 
B----, both of whom he says were from Oklahoma, who witnessed 
the incident in boot camp in which the soldier tried to cut 
off his own fingers.  In his testimony at his personal 
hearing, he noted the name of W---, the guide of his platoon 
in Vietnam.

The claims file contains records that the RO received from 
the National Personnel Records Center (NPRC) which included 
service personnel records that set out in chronological order 
the veteran's assignments and units.  The claims file lacks 
any additional evidence tending to corroborate the veteran's 
account of any stressor.  On remand, the RO should attempt to 
obtain documentation verifying the stressors alleged by the 
veteran from appropriate federal agencies other than the 
NPRC, including the United States Armed Services Center for 
Research of Unit Records (USASCRUR), and also should request 
that the veteran submit statements from the individuals that 
he has named.

In addition to documentation that would demonstrate the 
occurrence of the alleged stressors for the purpose of 
establishing service connection for PTSD, medical records 
should be sought on remand pertaining to the question of the 
veteran's entitlement to service connection for depression.  

The veteran testified at his personal hearing that during his 
tour of duty in Vietnam, he lost large patches of hair and 
eventually was treated for this condition at a hospital in Da 
Nang.  He testified that the physician who saw him attributed 
his condition to stress.  The service medical records now in 
the claims file do not note this condition or treatment.  The 
Board notes that the June 1999 private diagnosis of the 
veteran referred to above essentially ties his current 
depression to stress experienced during service.  On remand 
of the claim, the RO, should try to obtain any service 
medical records prepared at a hospital in Da Nang showing 
treatment of the veteran for hair loss.

Likewise, a complete set of medical records concerning the 
veteran's psychiatric treatment since service should be 
assembled.  The veteran testified at his personal hearing 
that he began getting treatment after service for emotional 
problems in approximately 1980, at the VA medical facility in 
Oklahoma City and is still being seen there.  Currently, the 
claims file contains treatment records from that facility 
dated from 1981 to 1997, which were submitted by the veteran.  
The RO should request that facility to provide any post-
service records of psychiatric treatment dated from 1970 to 
1981 and those dated from 1997 to the present.  Private 
medical records of psychiatric treatment currently on file 
are dated from 1991 to 1998 and were submitted by the 
veteran.  The RO should make efforts to secure all post-
service records of private psychiatric treatment obtained by 
the veteran since 1970.

Under the VCAA, VA must make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, must so notify the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When 
records needed to decide a claim for VA benefits are in the 
custody of a federal department or agency, VA must continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  The implementing regulation 
prescribes the content of the notice that VA should give to a 
claimant if it is unable to obtain records.  38 C.F.R. 
§ 3.159(e).  

The VCAA also requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a medical examination or opinion is considered 
necessary to decide the claim if "the evidence of record 
before the Secretary, taking into consideration all 
information and lay or medical evidence (including the 
statements of the claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).  See also 38 C.F.R. 
§ 3.159(c)(4)(i).  The medical evidence now of record shows 
that the veteran carries current diagnoses of PTSD and 
depression and includes medical commentary suggesting that he 
may have developed these disorders as a result of his 
experiences during service.  Although a VA PTSD examination 
was performed in August 1999, the Board finds that it is not 
sufficient to resolve the claim.  Thus, another VA 
examination should be performed on remand.

The examination should be concerned with the etiology of any 
depression from which it is concluded the veteran currently 
suffers and, if it appears it may be linked to a verified 
stressor, any PTSD.  See 38 C.F.R. § 3.304(f).  However, if 
before the examination is performed, the RO has concluded 
that none of the stressors alleged by the veteran in support 
of his claim of entitlement to service connection for PTSD 
may be considered to be verified, the examination should 
concern only depression.

If PTSD is included in the scope of the VA examination, the 
examination report also should discuss the DSM-IV standard 
for the diagnosis of PTSD and explain how it applies to the 
veteran's case.  The revised standard of proof governing 
service connection claims for PTSD, by providing that the 
record of the claim must contain a PTSD diagnosis rendered in 
accordance with § 4.125, incorporates the revised diagnostic 
criteria for PTSD contained in American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders-IV (DSM-IV).  The DSM-IV diagnostic standard is 
more favorable to a veteran seeking service connection for 
PTSD than is the earlier standard, contained in DSM-III.  
Unlike the DSM-III standard, the DSM-IV standard for 
assessing whether a stressor is sufficient to cause PTSD is a 
subjective one.  Under DSM-IV, it is not necessary for the 
diagnostician to conclude that the stressor in concern would 
trigger PTSD in almost anyone.  Rather, the DSM-IV diagnostic 
criteria are satisfied if a person actually has developed 
PTSD as a result of exposure to a traumatic event that caused 
him or her to respond with intense fear, helplessness, or 
horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Notice

The VCAA charges VA with a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; see Quartuccio, 16 Vet. App. at 
187.  

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has instructed that the notice issued 
under section 5103 of the VCAA by the agency of original 
jurisdiction must indicate clearly that the claimant has a 
full year from the date of the notice in which to submit the 
evidence or information described therein as necessary to 
substantiate the claim and accordingly, must precede initial 
adjudication of the claim by at least one year.  Paralyzed 
Veterans of America.  The Federal Circuit held that a notice 
that does not meet this standard but rather, follows the 
implementing regulation, 38 C.F.R. § 3.159(b)(1) (which 
provides that VA may decide a claim 30 days after the date of 
the notice although the claimant has not responded so long as 
it reopens the claim if the claimant responds within one year 
from the date of the notice), is inconsistent with section 
5103 and misleads and therefore harms claimants whose claims 
are prematurely denied.  See Paralyzed Veterans of America.

The RO did not issue notice to the veteran that complies with 
section 5103 and the holding of the Federal Circuit in 
Paralyzed Veterans of America.  The May 2002 statement of the 
case by the decision review officer that was provided to the 
veteran in June 2002 not clearly inform him that he had one 
year in which to submit information and evidence necessary to 
substantiate his claim and did not precede initial 
adjudication of the claim.  Letters sent by the RO to the 
veteran in June 1999 and October 2001 also failed to indicate 
clearly that he had one year in which to submit information 
and evidence to substantiate the claim.  Therefore, the RO 
must take corrective action on remand.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
development action required by the VCAA 
and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).

The RO must issue written notice to the 
veteran and his representative concerning 
the claim on appeal that satisfies all 
VCAA notice obligations in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
other applicable legal precedent.

2.  The RO should write to the veteran 
and request that he identify or submit 
any additional evidence, medical and lay, 
and including the names and addresses of 
the individuals who he has asserted 
witnessed certain traumatic events during 
his basic training or his tour of duty in 
Vietnam, and any additional information 
of which he is aware that could support 
his claim.  A copy of the RO's letter 
should be sent to the veteran's 
representative.  Also, the RO should 
ensure that all VA medical records dated 
from 1970 to 1981 and from 1997 to the 
present, including any prepared at the 
Oklahoma City, Oklahoma VA Medical 
Center, and all private medical records 
dated from 1970 to 1991 and from 1998 to 
the present, reflecting treatment of the 
veteran for any psychiatric condition and 
not previously obtained have been 
associated with the claims file.  In 
addition, the RO should attempt to obtain 
service medical records, including any 
prepared at a hospital in Da Nang, 
showing that the veteran was treated for 
hair loss while in Vietnam.

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
and his representative regarding records 
that could not be obtained.  

3.  After the development requested in 
the preceding paragraph has been 
completed and any new documents or 
statements received have been reviewed, 
the RO should prepare a summary of the 
following stressors that have been 
alleged by the veteran:  (i) that in 
approximately July 1969, the enemy blew 
up a bridge that was near, and led to, 
his unit's facility outside Da Nang, 
destroying a Naval support facility 
located near his unit's facility and 
killing members of a company of military 
policemen, (ii) that after this attack, 
the veteran and other members of his 
unit, acting under orders, retrieved and 
bagged the bodies of the American 
soldiers; (iii) that another time during 
his tour of duty in Vietnam, he and 
other members of his unit were watching 
a movie while dressed for bed when the 
enemy fired mortar at the unit's 
facility; 
(iv) that at a hospital in Da Nang, he 
saw a medic and an interpreter 
deliberately hurt a wounded North 
Vietnamese soldier by breaking a needle 
after injecting it into his arm and 
hitting him in his wounds; (v) that at 
boot camp at Camp Pendleton, San Diego, 
California as part of "Platoon 2022," 
he was present when a soldier in his 
barracks tried to cut off his own 
fingers, and was sprayed with his blood 
during the melee that followed; (vi) 
that at boot camp, he was intimidated by 
an atmosphere of severe racial conflict 
among the soldiers marked by regular 
acts of physical violence that included 
soldiers cutting each other with razor 
blades, for example, on the way to the 
showers, a shooting, and the injuring of 
a Major by setting a trip wire that 
detonated an explosive when he moved his 
chair.  Each stressor listed should be 
accompanied by information, as alleged 
by the veteran or indicated by other 
evidence in the claims file, concerning 
its date or occurrence and the specific 
circumstances surrounding it.  Then, the 
RO should send this list to United 
States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, with a 
request that it verify each stressor to 
the extent possible with service 
department records provided to the RO.  
However, any stressor that the RO first 
determines may be taken as verified on 
the basis of the veteran's allegations 
alone should be eliminated from the list 
provided to USASCRUR.  If USASCRUR is 
unable to provide the verifying records, 
they should be asked to direct the RO to 
any additional appropriate sources.

The RO should document in the claims file 
all attempts to secure this evidence and 
provide appropriate notice to the 
appellant regarding records and 
information that could not be obtained.  
All additional service records obtained 
should be incorporated into the claims 
file.

4.  Then, the RO should schedule the 
veteran for a VA psychiatric examination.  
Before scheduling the examination, the RO 
should review all of the evidence 
relevant to the PTSD stressors alleged by 
the veteran in support of his claim.  If, 
and only if, it concludes that one or 
more of the PTSD stressors alleged by the 
veteran has been verified, the RO should 
request that the examination include, in 
addition to assessment for depression, 
assessment for PTSD.  If the examination 
is to concern PTSD as well as depression, 
the RO should prepare a summary of the 
verified stressor or stressors for the 
examiner and associate that summary with 
the claims file.  

The examiner should review pertinent 
information in the claims file.  The 
examination should include any diagnostic 
tests or studies, such as psychological 
tests, that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any acquired 
psychiatric disorders found.  

If the evaluation results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether the verified 
stressor is sufficient to support the 
diagnosis of PTSD.  If a diagnosis of 
PTSD is not made, the examiner should 
explain in the examination report why 
such a diagnosis is not warranted.  In 
considering whether to assign a diagnosis 
of PTSD, the examiner must apply the 
diagnostic criteria for PTSD contained in 
the American Psychiatric Association's 
DSM-IV; the examination report must show 
that such an analysis was performed.

If the examination results in a diagnosis 
of depression, the examiner should state 
in the examination report whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran 
developed depression as a result of his 
service.  The examiner also should 
clarify in the examination report whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran's depression is secondary to, or 
is otherwise related to, the PTSD 
diagnosed in 1999 and, if applicable, on 
this examination.

5.  Then, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
take corrective action.

6.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD and depression.  If the claim is not 
granted, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case.  
38 C.F.R. § 19.31.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim and a summary of the evidence and 
applicable law, to include the provisions 
of 38 C.F.R. § 3.304(f).  The 
supplemental statement of the case must 
include review of all evidence received 
by the RO after it issued the statement 
of the case and before the claims file 
was transferred to the Board.  The 
veteran and his representative should be 
given appropriate time to respond.  

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


